                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:19-cv-00126-D

WINSOME A. HYDE,                               )
                                               )
              Plaintiff                        )
                                               )
              v.                               ) ORDER
                                               )
ANDREWM. SAUL,                                 )
COMMISSIONER OF SOCIAL SECURITY                )
                                               )
                      Defendant                )

       This matter having come before the Court on the Plaintiffs Application for Attorneys'

Fees and Costs under the Equal Access to Justice Act, it is hereby ordered that Plaintiff be

awarded attorney fees in the amount of SEVEN THOUSAND TWENTY-FOUR DOLLARS AND Srx

CENTS ($7,024.06) and reimbursement for costs in the amount of FOUR HUNDRED DOLLARS AND

ZERO CENTS ($400.00). The award shall fully and completely satisfy any and all claims for fees,

costs, and/or expenses that may have been payable to Plaintiff in this matter pursuant to the

Equal Access to Justice Act ("EAJA"). If Defendant can verify that Plaintiff does not owe any

pre-existing debt subject to the offset, Defendant will direct that the award be made payable to

Plaintiffs attorney pursuant to the EAJA assignment duly signed by Plaintiff and his attorney.


   SO ORDERED. This _JQ_ day of March 2021.



                                                    Jaes C. Dever III
                                                    United States District Judge




         Case 4:19-cv-00126-D Document 31 Filed 03/10/21 Page 1 of 1
